Citation Nr: 0103045	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1998, for a compensable evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for tinnitus and assigned an effective 
date of March 31, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Evidence of symptomatic tinnitus was of record on and 
after October 31, 1997.  


CONCLUSION OF LAW

An effective date of October 31, 1997, for the grant of a 
compensable evaluation for tinnitus is warranted.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. § 3.156 
(b), 3.157, 3.160 (c), 3.400 (2000); 38 C.F.R. §§  4.87, 
Diagnostic Code 6260 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis
The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2000). An informal 
claim must also be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

In a rating decision dated in December 1997, the RO granted 
service connection for tinnitus and assigned a zero percent 
rating effective from October 31, 1997, based on a private 
medical statement received on October 31, 1997, to the effect 
that the veteran complained of ringing in his ears since 
discharge from service.  Notification of the same was given 
to the veteran in a letter dated in January 1998.   He did 
not file a notice of disagreement.  On March 31, 1999, his 
claim for an increased rating for tinnitus was received.  The 
rating decision of July 28, 1999, awarded  the 10% evaluation 
effective March 31, 1999, the date of the formal claim for 
the increased rating.  After a notice of disagreement was 
received, the RO found clear and unmistakable error in that 
rating decision because it should have awarded that rating 
effective from August 13, 1998, the date of a VA treatment 
record relating complaints of ringing in the ears for twenty 
years which treatment record was submitted  with the March 
1999 claim.

This VA treatment record, however, also constituted an 
informal claim for an increase which was followed within a 
year by the formal claim of March 31, 1999.  Accordingly, 
increased benefits theoretically could have been awarded for 
one year prior to August 13, 1998, pursuant to 38 C.F.R. 
§ 3.400(o)(2).   In this claim, of course, benefits of any 
kind are not awardable before October 31, 1997, the date on 
which the claim for service connection for tinnitus was 
received.  38 C.F.R. § 3.400 (b)(2).  Accordingly, because it 
is factually ascertainable (and not disputed) that tinnitus 
was disabling to a compensable degree, that rating warranted 
effect as of October 31, 1997.

A retroactive award may also be supported on a alternative 
basis.  The treatment record of August 13, 1998, was a VA 
medical record and, hence, always "on file" from that date.  
It was also obviously new because it occurred after the 
December 3, 1997, and material because it revealed symptoms 
of tinnitus of many years' duration.  Such information is 
deemed as having been filed in connection with the October 
1997 claim under 38 C.F.R. § 3.156 (b).  It further follows, 
according to case law, that finality never attached to the 
December 3, 1997, rating decision.  See Muehl v. West,  13 
Vet. App. 159 (1999).  Thus, a challenge to the effective 
date of the December 1997 evaluation was not compromised by 
the absence of a notice of disagreement to that rating 
decision.     

ORDER

Entitlement to an effective date of October 31, 1997, is 
granted for a ten percent evaluation for tinnitus, subject to 
controlling regulations affecting the payment of monetary 
awards.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

